Title: From Thomas Jefferson to Edmund Randolph, with Randolph’s Reply, 12 March 1793
From: Randolph, Edmund,Jefferson, Thomas
To: Randolph, Edmund,Jefferson, Thomas



Th: J. to E. R.
Mar. 12. 93.

Will you be so good as to tell me what answer to give to the interrogatory in the last sentence of this letter?
[Reply by Randolph:]
I do not see any absolute, or indeed probably necessity for the ancient treaties. But I am not certain, that it may not be satisfactory to have those, made with the state governments; since some of the commissioners are new in this kind of business; and might be surprized by a sudden objection from a treaty, which they had never seen.
